        CASE 0:20-cv-01218-PAM-BRT Doc. 23 Filed 09/15/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Abdiaziz A. D.,                                           Civ. No. 20-1218 (PAM/BRT)

                           Petitioner,

v.                                                                              ORDER

William Barr, Kevin McAleenan, Thomas
Homan, Peter Berg, and Kurt Freitag,

                           Respondents.


      This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Becky R. Thorson dated September 3, 2020. (Docket No.

20). The R&R recommends granting the Petition in part and that Respondents provide

Petitioner with a bond hearing. Respondents do not object to the R&R and have agreed to

provide a bond hearing. (Docket No. 21.) Although Petitioner filed a “non-objection,”

Petitioner in fact contends that the R&R erred by not determining the burden of proof the

Government will bear at such a bond hearing. (Docket No. 22 at 2.) As this Court has

previously found, however, any determination regarding the burden of proof is for the

Immigration Judge in the first instance. See Order (Docket No. 18), Jenkins C. v. Barr,

No. 20cv320, at 3 (D. Minn. May 20, 2020).

      Accordingly, IT IS HEREBY ORDERED that:

      1.     The R&R (Docket No. 20) is ADOPTED;

      2.     The Petition (Docket No. 1) is GRANTED in part; and
       CASE 0:20-cv-01218-PAM-BRT Doc. 23 Filed 09/15/20 Page 2 of 2




      3.    An immigration judge shall provide Petitioner with a bond hearing within 30

            days of this Order.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: September 15, 2020
                                                 s/ Paul A. Magnuson
                                                 Paul A. Magnuson
                                                 United States District Court Judge
